                        IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                CLEVELAND DIVISION



DRIPS HOLDINGS, LLC,
                                               CASE NO.: 5:19-CV-02789
                      Plaintiff,
                                               JUDGE JOHN R. ADAMS
              vs.
                                               MAGISTRATE JUDGE CARMEN E.
TELEDRIP LLC, f/k/a DRIPS.IO, et al.,          HENDERSON

                      Defendants.


                         March 29, 2021 JOINT STATUS REPORT

        Plaintiff-Counterdefendant Drips Holdings, LLC (“Drips Holdings”) and Defendant-

Counterclaimant Teledrip, LLC, by and through their undersigned counsel, respectfully submit

this Joint Status Report pursuant to the Court’s November 20, 2020 Amended Scheduling Order

(DE 66).

        Current State of Discovery

        The parties have exchanged several sets of written discovery and have produced

documents. Two non-party depositions have been taken by Drips. The parties have both issued a

number of documents subpoenas to non-parties and are working with those non-parties to help

them in the document production process. The parties also are in the process of working with the



12588834.1
12589050.1
large number of non-party fact witnesses to secure their depositions, which has created scheduling

difficulties. Drips has noticed the depositions of Teledrip and its key employees for May 4-7, 2021

in Orange County, California. Teledrip intends to object to in-person depositions until such a time

as its clients have been vaccinated against Covid-19. Both parties have objections to the other’s

designation of documents Attorney’s Eyes Only, which may complicate deposition scheduling.

        Motions

        Defendant Taylor Murray filed a motion to dismiss the Third Amended Complaint on

December 4, 2020. Plaintiff Drips Holdings filed a Motion for a Protective Order on March 12,

2021 and an Appeal of the Emergency Motion for a Protective Order on March 17, 2021. All of

these motions are pending.

        Settlement Status

        Defendants presented Plaintiff with a Settlement Offer on March 9, 2021. Plaintiff has not

yet replied to this Offer.

Dated: March 29, 2021                             Respectfully submitted,


                                                  /s/Christina J. Moser__________
                                                  Deborah A. Wilcox (0038770)
                                                  Email: dwilcox@bakerlaw.com
                                                  Christina J. Moser (0074817)
                                                  Email: cmoser@bakerlaw.com
                                                  BAKER & HOSTETLER LLP
                                                  Key Tower
                                                  127 Public Square, Suite 2000
                                                  Cleveland, OH 44114-1214
                                                  Telephone: 216.621.0200
                                                  Facsimile: 216.696.0740

                                                  Uri Litvak (admitted pro hac vice)
                                                  Litvak Law Group, PC
                                                  2424 SE Bristol St., Ste. 300
                                                  Newport Beach, CA 92660-0764
                                                  (949) 477-4900 (telephone)
                                                  (949) 335-7113 (facsimile)

                                               -2-
12586449.1
12588834.1
12589050.1
                                                  ulitvak@litvaklawgroup.com

                                                  Attorneys for DRIPS HOLDINGS, LLC




                                                     /s/ Margo N. Uhrman (by consent)______
                                                     Nathan B. Webb (0084506)
                                                     nwebb@hahnlaw.com
                                                     Christopher R. Butler (0093569)
                                                     cbutler@hahnlaw.com
                                                     Margo N. Uhrman
                                                     muhrman@hahnlaw.com
                                                     200 Public Square, Suite 2800
                                                     Cleveland, OH 44114-2316
                                                     Phone: 216.621.0150
                                                     Fax: 216.241.2824

                                                     Jeffrey A. Yeager (0068062)
                                                     jyeager@hahnlaw.com
                                                     65 E. State Street, Suite 1400
                                                     Columbus, OH 43215
                                                     Phone: 614.233.5128
                                                     Fax: 614.233.5167

                                                     Attorneys for TELEDRIP LLC


                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing was served on counsel of

record in this case via the Court’s Electronic Filing System.



                                                      _____/s/Christina J. Moser____________
                                                             Counsel for Plaintiff




                                               -3-
12586449.1
12588834.1
12589050.1
